     6:17-cv-00318-TMC         Date Filed 09/25/19       Entry Number 132    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

E & G, INC., a West Virginia corporation,       )
individually and as the representative of a     )
class of similarly-situated persons,            )
                                                )
                      Plaintiff,                )      Civil Action No. 6:17-cv-00318-TMC
                                                )
               v.                               )      CLASS ACTION
                                                )
MOUNT VERNON MILLS, INC., and                   )
JOHN DOES 1-5,                                  )
                                                )
                      Defendants.               )

                         NOTICE OF WITHDRAWAL OF MOTION

       Plaintiff, E&G, INC., by and through its attorneys, hereby gives notice of the withdrawal

of Plaintiff’s Motion to Stay pending Petition for Permission to Appeal pursuant to Rule 23(f)

filed on September 16, 2019. (Doc. 124).




                                              Respectfully submitted,

                                              By: s/Johnny G. Felder, Jr.
                                              John G. Felder, Jr.
                                              McGOWAN HOOD FELDER
                                              1517 Hampton St.
                                              Columbia, SC 29201
                                              Telephone: 803-779-0100 / Fax: 803-256-0702

                                              Ryan M. Kelly (admitted pro hac vice)
                                              ANDERSON + WANCA
                                              3701 Algonquin Road, Suite 500
                                              Rolling Meadows, IL 60008
                                              Telephone: 847-368-1500 / Fax: 847-368-1501

                                              Attorneys for Plaintiff
     6:17-cv-00318-TMC         Date Filed 09/25/19      Entry Number 132        Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 25, 2019, I electronically filed the foregoing with the

Clerk of the Court using the ECF system which will send notification of such filing to all

attorneys of record and I hereby certify that the foregoing document or paper will be served on all

attorneys of record.


                                             s/ John G. Felder, Jr.




                                                  2
